 Case 1:18-cv-00819-LPS Document 65 Filed 08/29/19 Page 1 of 2 PageID #: 893
                                                                                       1313 North Market Street
                                                                                                   P.O. Box 951
                                                                                     Wilmington, DE 19899-0951
                                                                                                   302 984 6000
                                                                                      www.potteranderson.com

                                                                                                John A. Sensing
                                                                                                         Partner
                                                                                                Attorney at Law
                                                                                  jsensing@potteranderson.com
                                                                                      302 984-6093 Direct Phone
                                                                                               302 658-1192 Fax

                                          August 29, 2019

VIA EFILE

The Honorable Leonard P. Stark
Chief U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

       Re:     Xcoal Energy & Resources v. Bluestone Energy Sales Corporation et al.,
               Case No. 18-819-LPS

Dear Chief Judge Stark:

       I write on behalf of the parties in this matter. Pursuant to the Court’s August 26, 2019
Oral Order (D.I. 64), the parties have met and conferred regarding the rescheduling of the pretrial
conference and trial.

        The earliest that Defendants can be available for a rescheduled trial would be during the
last two weeks of December 2019, January 2020 or March 2020 or later.

        Plaintiff has indicated as follows: As the non-moving party, Plaintiff seeks to cooperate
to accommodate the medical-related scheduling conflict of Defendants’ trial counsel. The
Proposed Final Pretrial Order filings recently were made and Plaintiff’s counsel can be available
at the Court’s convenience for a re-scheduled Pretrial Conference. With respect to the
availability period for trial stated above by Defendants, Plaintiff can be available starting in mid-
January 2020 and any time thereafter. Due to extensive out-of-country business commitments of
Xcoal’s Mr. Thrasher, significant advance notice and a date certain for the re-scheduled trial
would be greatly appreciated.

       Accordingly, the parties respectfully request that the Court reschedule the pretrial
conference at the Court’s convenience and the trial at a date convenient to the Court after mid-
January 2020 (but not in February 2020, due to a previously scheduled trial for Defendants’
counsel.)
 Case 1:18-cv-00819-LPS Document 65 Filed 08/29/19 Page 2 of 2 PageID #: 894

The Honorable Leonard P. Stark
August 29, 2019
Page 2


       Counsel are also continuing to pursue the possibility of settlement. The parties are
available to discuss these issues, or any others, at Your Honor’s convenience.

                                                    Respectfully,

                                                    /s/ John A. Sensing

                                                    John A. Sensing

cc:    Richard A. Getty, Esq.
       Danielle Harlan, Esq.
       Marcel E. Radomile, Esq.
       Jennifer Penberthy Buckley, Esq.
       Kevin P. Lucas, Esq.
       Daniel Garfinkel, Esq.
       Geoffrey G. Grivner, Esq.
